Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-10, 13, 16-25 is pending.
Claims 9-10 is withdrawn.
Claims 1, 3-8, 13 and 16-25 is examined herewith.
Applicant's election with traverse of election specie in the reply filed on 11/16/2020 is acknowledged.  The traversal is on the ground(s) that the components from a-d are drawn to a single inventive concept with unity of invention.  This is not found persuasive because as stated in the Restriction/Election dated 10/14/2020 recited Goswami, Goossens, Bhosale recite gum Arabic as a binder, agave powder as binder as well as gum Arabic, pullulan and cellulose which is obvious to one of ordinary skills in the art.  The breaking of unity does not require anticipation.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on November 26, 2019, was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 16 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claim 1 appears to be missing “c” which renders the claim indefinite since the dependent claims refers to instant claim 1 part “c”.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goswami (Natural gums and its pharmaceutical application, Journal of Scientific & Innovative Research, 2014; 3 (1); pages 112-121) of record, Poudel (INTERNATIONAL JOURNAL OF PHARMACEUTICAL RESEARCH AND BIO-SCIENCE, Research Article, IJPRBS, 2014; Vol 3(2); pages172-179), Nieto (U.S. 2012/0037039) and in view of  Shen (WO 2007/149276).

Goswami teaches that excipients are additives used to convert the active pharmaceutical ingredients into dosage forms such as tablets which are suitable for administration to patients. Synthetic polymers offer a broad range of properties that can be reasonably well ―built- in‖ by design and modified by altering polymer characteristics. Plant products are therefore, attractive alternatives to synthetic products because of biocompatibility, low toxicity, environmental ―friendliness‖ and low price compared to synthetic products. Natural gums obtained from plants have diverse gum Arabic are commercially tapped (table 1).  Goswami teaches that biosynthetic gum is Xanthan and Pullulan (table 4).  Goswami teaches that Gums find its application in tablets formulation as a binder because of its adhesive nature. They impart cohesiveness to the powder mass and convert them into granules. They can also be used as disintegrates in tablets .the disintegrates property of gums due to absorb water and swell. They can swell up to 5 time their original volume this swelling lead to breakage of tablets into smaller particle which in turn improve dissolution rate (page 117).
Goswami does not expressly disclose dehydrated fruit powder (e.g. natural plant fibers) nor the concentrations of xanthan gum, gum Arabic, pullulan.
Poudel teaches that effectiveness of medication administered through oral route is determined by several factors that affect the overall bioavailability of the drug. The efficacy of oral drug is further reduced in patients suffering with gastrointestinal diseases.  Poudel teaches that aqueous wet granulation method is used to formulate tablets of 300 mg batch size using 0-40% of crude banana powder (CBP).  Aqueous wet granulation method is used to formulate tablets of 300 mg batch size using 0-40% of crude banana powder (CBP) (abstract).
Nieto teaches approximately from about 1.5% to about 60% of a gum, which may be xanthan gum (paragraph 0013 and Claims 1-2).  Nieto teaches that gum Arabic in 
Shen teaches that pullulan at a concentration of 35-80% by weight on a dry solid basis (claim 2).
It would have been obvious to incorporate banana powder into the binders of Goswami.  One would have been motivated to incorporate banana powder at a concentration of 0-40% into the binders of Goswami because it is known in the art that banana powder tablets possessed increase in mucoadhesive strength with sustained drug release as taught by Poudel with a reasonable expectation of success absence evidence to the contrary.

	It would have been obvious to one of ordinary skills in the art to optimize the concentrations of xanthan gum, gum Arabic, pullulan and banana powder.  One would have been motivated to optimize xanthan gum, gum Arabic, pullulan because it is known in the art that xanthan gum is in the concentration of about 1.5% to about 60%, gum Arabic is in the concentration of about 15% to about 75% and pullulan is in the concentration of 35-80% as disclosed by Nieto and Shen.  And banana powder in the concentration of 0 – 40% as disclosed by Poudel.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of xanthan gum, gum Arabic, pullulan and banana powder provided in the composition, according to the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Therefore, the ordinary artisan would have been motivated to optimize the workable ranges disclosed by Nieto and Shen, with the reasonable expectation of making formulations which possess improved solubility and pharmaceutical properties such as high bioavailability and prolonged effect.

Claims 13 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goswami (Natural gums and its pharmaceutical application, Journal of Scientific & Innovative Research, 2014; 3 (1); pages 112-121) of record, Poudel (INTERNATIONAL JOURNAL OF PHARMACEUTICAL RESEARCH AND BIO-SCIENCE, Research Article, IJPRBS, 2014; Vol 3(2); pages172-179), Nieto (U.S. 2012/0037039) and Shen (WO 2007/149276) as applied to claims 1, 3-8 and 16-23 above, and further in view of Pant (Evaluationof Different Cencentration of Binders on the Dissolution Profile of Paracetamol Tablets, Advances in Biological Research 9 (2): 82-85, 2015).
Goswami, Poudel, Nieto and Shen as cited above.
None of the cited art disclose the binder (as a whole) within the tablet.
Pant teaches that the concentration of binders within a tablet preparation is 2, 4 and 6 % (table 2).  Pant teaches that they concluded from the research work that varying the concentration of binder used for wet granulation of Paracetamol tablets shows difference in the release forms - A review. International Journal of Pharmacy characteristics. Also the variation in concentration of binder showed a remarkable effect in the physical characterization of granules (page 84)..

	It would have been obvious to have the binder (as a whole) concentration of 2, 4, and 6 % within a tablet. One would have been motivated to have the binder (as a whole) concentration of 2, 4, and 6 % within a tablet because it is known in the art that that varying the concentration of binder used for wet granulation of Paracetamol tablets shows difference in the release forms as taught by Pant.  Therefore, it would have been In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   
For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Therefore, the ordinary artisan would have been motivated to optimize the workable ranges disclosed by Pant with the reasonable expectation of making formulations which possess improved solubility and pharmaceutical properties such as high bioavailability and prolonged effect.


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Conclusion
	
	Claims 1, 3-8, 13 and 16-25 is rejected.

	No claims are allowed.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627